UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4799


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NIGUAL O’KEITH BROWN, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cr-00344-TDS-1)


Submitted:   March 27, 2014                 Decided:     March 31, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher A. Beechler, LAW OFFICES OF CHRISTOPHER A. BEECHLER,
Winston-Salem, North Carolina, for Appellant.      Terry Michael
Meinecke, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a plea agreement, Nigual O’Keith Brown,

Jr., pled guilty to two counts of interference with commerce by

robbery.       The     district     court       sentenced        him      to    175    months’

imprisonment.         Brown’s counsel filed a brief in accordance with

Anders   v.    California,    386 U.S. 738        (1967),     stating        that,    in

counsel’s view, there are no meritorious issues for appeal, but

questioning      whether      the     sentence             was   enhanced            based     on

uncorroborated        statements,      and       whether         Brown         was    properly

sentenced as a career offender.                  Although advised of his right

to file a pro se supplemental brief, Brown has not done so.

Finding no reversible error, we affirm.

              Brown    contends      that       his        sentence       was        improperly

enhanced based on a statement given to officials by his co-

defendant.        However,     in    ruling           on    Brown’s       objection,          the

district court expressly stated that the other charged offenses

would not be considered in imposing Brown’s sentence.                                  We find

nothing in the record to refute this statement.

              Brown    also   challenges          the        determination            that     he

qualified for the career offender enhancement at sentencing.                                   We

conclude that the district court correctly found that Brown had

two   prior     felony    convictions           for     crimes       of    violence,          and

therefore properly applied this enhancement.                              U.S. Sentencing



                                            2
Guidelines Manual § 4B1.1 (2012); see United States v. Bowden,

975 F.2d 1080, 1085 (4th Cir. 1992).

           We have reviewed Brown’s sentence and conclude that

the sentence imposed was reasonable.                 See Gall v. United States,

552 U.S. 38, 51 (2007); United States v. Llamas, 599 F.3d 381,

387 (4th Cir. 2010).           The district court followed the necessary

procedural steps in sentencing Brown, appropriately treated the

Sentencing      Guidelines         as   advisory,     properly    calculated        and

considered      the    applicable       Guidelines    range,     and    weighed     the

relevant 18 U.S.C. § 3553(a) (2012) factors in light of Brown’s

individual characteristics and history.                   We conclude that the

district   court      did    not    abuse   its    discretion    in    imposing     the

chosen sentence.            See Gall, 552 U.S. at 41; United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007) (applying appellate

presumption of reasonableness to within-Guidelines sentence).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      This     court     requires    that     counsel    inform    Brown,     in

writing,   of    the    right      to   petition    the   Supreme      Court   of   the

United States for further review.                    If Brown requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Brown.                   We dispense with

                                            3
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                       4